DETAILED ACTION
This action is responsive to the application No. 16/692,832 filed on November 22, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The response filed on 09/30/2021 to the Office action mailed on 07/06/2021 has been entered.  Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 1-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Onuki (US 2009/0284632) in view of Chen (CN102315237).

Regarding Claim 1, Onuki (see, e.g., Figs. 2, 3, 5), teaches a global shutter CMOS image sensor, wherein each pixel unit of the global shutter CMOS image sensor comprises a photo diode 2, a storage region 205, and a first reset region 212,
wherein:
the photo diode 2 comprises a semiconductor layer 201 of a second conduction type (i.e., p) and a first photosensitive doped region 202 which is of a first conduction type (i.e., n) and is formed at a top of the semiconductor layer 201;
the storage region 205 is doped by the first conduction type (i.e., n), and a gate structure 207 of a first transfer transistor 8 is formed at the top of the semiconductor layer 201 between the first photosensitive doped region 202 and the storage region 205;
the first reset region 212 is doped by the first conduction type (i.e., n) and is connected to a supply voltage 215, and a gate structure 211 of a global shutter transistor 13 is formed at the top of the semiconductor layer 201 between the first photosensitive doped region 202 and the first reset region 212;
potentials are formed in the first photosensitive doped region 202 through a doping structure (i.e., n+ doping of region 202) and have a first direction towards the storage region 205, so that photo-induced carriers can be easily transferred to the 205 through the first transfer transistor 8 (see, e.g., Fig. 5E, par. 0053); and
the potentials also have a second direction towards the first reset region 212, so that photo-induced carriers left in the first photosensitive doped region 202 can be easily transferred to the first reset region 212 through the gate structure 211 of the global shutter transistor 13 during resetting (see, e.g., Fig. 5F, par. 0054).  
Onuki is silent with respect to the claim limitation that the potentials formed in the first photosensitive doped region are inhomogeneous.
Chen (see, e.g., Figs. 1-5), in similar image sensors to those of Onuki, on the other hand, teaches a photosensitive doped region 110 comprising a doping structure consisting of an annular doped region 004 and an internal doped region 001-003, wherein the doping concentration of the annular doped region 004 is higher than the doping concentration of the internal doped region 001-003, thus forming inhomogeneous potentials.
-2-Response filed 6/2/2021Application No. 16/692,832Restriction Requirement dated 4/7/2021This photosensitive structure introduces an avalanche multiplication zone, which can greatly improve the photoelectric conversion efficiency of the photosensitive structure and further provides an image sensor which has the advantages of high speed, low power consumption, anti-blocking and anti-radiation, and can increase the photosensitive area of the photosensitive structure of the image sensor and improve the light absorption efficiency of the photosensitive structure (see, e.g., pars. 0016, 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have in Onuki’s device, a photosensitive doped region comprising a doping 

In reference to the claim language that “the inhomogeneous potentials in the first photosensitive doped region have a first direction towards the storage region and also have a second direction towards the first reset region”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); (please see MPEP § 2112).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Since Onuki and Chen show all the structural features of the claimed invention, the characteristic “inhomogeneous potentials in the first photosensitive doped region having a first direction towards the storage region and also having a second direction towards the first reset region” are an inherent property of Onuki’s and Chen’s invention.

Regarding Claim 2, Onuki and Chen teach all aspects of claim 1.  Onuki (see, e.g., Figs. 2, 3, 5), teaches that a pinned layer 203 doped by the second conduction type (i.e., p) is formed on a surface of the first photosensitive doped region 202.  

Regarding Claim 3, Onuki and Chen teach all aspects of claim 2.-2-Response filed 6/2/2021Application No. 16/692,832Restriction Requirement dated 4/7/2021  Chen (see, e.g., Figs. 1-5), teaches that:
the doping structure of the first photosensitive doped region 110 consists of a first annular doped region 004 and an internal doped region 001-003, wherein the internal doped region 001-003 is surrounded by the first-2-Response filed 6/2/2021Application No. 16/692,832Restriction Requirement dated 4/7/2021 annular doped region 004;
a doping concentration of the first annular doped region 004 is higher than that of the internal doped region 001-003, so that the inhomogeneous potentials in the first photosensitive doped region 110 have a direction from the internal doped region 001-003 to the first annular doped region 004; and
the first direction and the second direction are both from the internal doped region 001-003 to the first annular doped region 004.  

Regarding Claim 4, Onuki and Chen teach all aspects of claim 3.  Chen (see, e.g., Figs. 1-5), teaches that the first photosensitive doped region 110 is of a square structure when looked at from above, and the first annular doped region 004 is of a hollow-square structure when looked at from above (see, e.g., Fig. 5).  

Regarding Claim 5, Onuki and Chen teach all aspects of claim 3.  Chen (see, e.g., Figs. 1-5), teaches that the internal doped region 001-003 is of an annular structure when looked at from above (see, e.g., Fig. 5).  

Regarding Claim 6, Onuki and Chen teach all aspects of claim 5.  Chen (see, e.g., Figs. 1-5), teaches that the internal doped region 001-003 comprises two or more internal annular doped regions 002/003 which are of annular structures when looked at from above, and doping concentrations of the internal annular doped regions 002/003 are sequentially increased towards the outside from a center of the internal doped region 001-003 (see, e.g., Fig. 5, par. 0023).  

Regarding Claim 9, Onuki and Chen teach all aspects of claim 2.  Onuki (see, e.g., Figs. 2, 3, 5), teaches that each said pixel unit of the global shutter CMOS image sensor further comprises a floating diffusion region 208, and a gate structure 204 of a second transfer transistor 9 is formed at a top of the semiconductor layer 201 between the floating diffusion region 208 and the storage region 205.  

Regarding Claim 10, Onuki and Chen teach all aspects of claim 9.  Onuki (see, e.g., Figs. 2, 3, 5), teaches that each said pixel unit of the global shutter CMOS image sensor further comprises a reset transistor 10 having a gate structure arranged between the floating diffusion region 4 (208) and a second reset region (see, e.g., Fig. 2, region of transistor 10 connected to Pixel Power Source Line), and the second reset region is doped by the first conduction type (i.e., n) and is connected to the supply voltage Pixel Power Source Line (see, e.g., pars. 0031-0032).  

Regarding Claim 11, Onuki and Chen teach all aspects of claim 10.  Onuki (see, e.g., Figs. 2, 3, 5), teaches that each said pixel unit of the global shutter CMOS image sensor further comprises an amplifier transistor 12 and a selection transistor 11, wherein the amplifier transistor 12 has a gate connected to the floating diffusion region 4 (208) and a source outputting amplified signals, and the selection transistor 11 is used for selectively outputting the amplified signals from the amplifier transistor 12 (see, e.g., pars. 0031-0032).  

Regarding Claim 12, Onuki and Chen teach all aspects of claim 1.  Onuki (see, e.g., Figs. 2, 3, 5), teaches that pixel units of the global shutter CMOS image sensor are surrounded by a shallow trench isolation structure SiO2.  

Regarding Claim 13, Onuki and Chen teaches all aspects of claim 1.  Chen (see, e.g., Figs. 1-5), teaches that the semiconductor layer 012 is a silicon layer (see, e.g., par. 0038).

Regarding Claim 14, Onuki and Chen teach all aspects of claim 1.  Onuki (see, e.g., Figs. 2, 3, 5), teaches that the first photosensitive doped region 202 is an ion implantation region.
The claimed process step that “the first photosensitive doped region is an ion implantation region” have not been given any patentable weight since a “product-by-process” claim is directed to a product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claim or not.
Note that applicant has the burden of proof in such case, as the above case law makes clear.

Regarding Claim 15, Onuki and Chen teach all aspects of claim 1.  Onuki (see, e.g., Figs. 2, 3, 5), teaches that the first conduction type is an N type, and the second conduction type is a P type; or, the first conduction type is the P type, and the second conduction type is the N type (see, e.g., Fig. 3).

Regarding Claim 16, Onuki and Chen teach all aspects of claim 3.  Chen (see, e.g., Figs. 1-5), teaches that the internal doped region 001-003 is of a strip-shaped structure 001 when looked at from above (see, e.g., Fig. 5).

Response to Arguments
Applicant’s arguments filed on 09/30/2021 with respect to the rejection of claim 1 based on Onuki (US 2009/0284632) have been fully considered and are persuasive.  The rejection has been withdrawn.  A new grounds of rejection of claim 1 is presented in view of Onuki (US 2009/0284632) and Chen (CN102315237).
Applicant's arguments filed on 09/30/2021 with respect to the rejection of claim 3 have been fully considered but they are not persuasive.

The Applicants argue:
The “inhomogeneous potential” energy band structure of claim 3 would not be formed.  Therefore, although the doping structure composed of the doping regions 001, 002, 003, and 004 of Chen has a ring, due to different doping type settings, the doping structure composed of doping regions 001, 002, 003, and 004 is different from the first photosensitive doped region claimed in claim 3.

The examiner responds:
Chen (see, e.g., Figs. 1-5), clearly teaches that the doping structure of the first photosensitive doped region 110 consists of a first annular doped region 004 and an internal doped region 001-003, wherein the internal doped region 001-003 is surrounded 004; a doping concentration of the first annular doped region 004 is higher than that of the internal doped region 001-003, so that the inhomogeneous potentials in the first photosensitive doped region 110 have a direction from the internal doped region 001-003 to the first annular doped region 004; and the first direction and the second direction are both from the internal doped region 001-003 to the first annular doped region 004.  Therefore, the doping structure of Chen, composed of doping regions 001, 002, 003, and 004, teaches the claimed doping structure of the first photosensitive doped region claimed in claim 3 and any “inhomogeneous potential” energy band structure formed therein.   

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/Nelson Garces/
Primary Examiner, Art Unit 2814